DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” (two instances) in claim 24 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 and 18-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/124237 (Andreas et al. hereinafter).
With regard to claim 13, Andreas et al. discloses a fan, comprising: 
an impeller (2) configured to generate an air flow path having an upstream direction and a downstream direction; and 
a guide device (11) in the flow path located on an upstream side of the impeller (2),
wherein the guide device (11) is configured as an intake grid having flat webs (12, 13) having branches and node points, and 
wherein the webs (12, 13) form a plurality of flow channels (11, Fig. 2)) configured as grid cells.
With regard to claim 14, Andreas et al. discloses the fan of claim 13, further comprising: 
an inlet nozzle (6) having an inlet area (7), 
wherein the guide device (11) is located upstream from the inlet area (7) of the inlet nozzle (6) (Fig. 1).
With regard to claim 15, Andreas et al. discloses the fan of claim 13, wherein the webs (12, 13) extend either between two branches or between one branch and a border area (14).
With regard to claim 16, Andreas et al. discloses the fan of claim 15, wherein each branch includes three webs (12, 13) that meet (Fig.’s 1 and 2).
With regard to claim 18, Andreas et al. discloses the fan of claim 13, wherein the intake grid has a cage-type contour having outer and/or inner enveloping surfaces (Fig.’s 1 and 4-8).
With regard to claim 19, Andreas et al. discloses the fan of claim 13, wherein the flow channels (11) of the guide device include a cross section having a regular and/or irregular polygonal shape (Fig.’s 1 and 4-8).
With regard to claim 20, Andreas et al. discloses the fan of claim 19, wherein the cross section has a rectangular, pentagonal, and/or hexagonal shape (Fig.’s 1 and 4-8).
With regard to claim 21, Andreas et al. discloses the fan of claim 13, wherein flow channels (11) at a center region of the intake grid and/or in an area near a symmetry axis of the intake grid have a smaller flow cross section than flow channels in a border area and/or in an area remote from the symmetry axis of the intake grid (Fig.’s 1 and 4-8).
With regard to claim 22
With regard to claim 23, Andreas et al. discloses the fan of claim 13, wherein the intake grid includes a center region (10) that does not include flow channels (11).
With regard to claim 25, Andreas et al. discloses the fan of claim 18, wherein an area (10) of the cage-type contour near a symmetry axis (5) of the intake grid has a flat shape, extending in a direction that is substantially orthogonal to the symmetry axis (5) (Fig.’s 1 and 4-7).
With regard to claim 26, Andreas et al. discloses the fan of claim 25, wherein an outer border area (Fig.’s 1 4 and 7, immediately adjacent elements 14 and 16) of the cage-type contour extends in a direction substantially parallel to the symmetry axis (5), the boarder area having cylindrical symmetry.
With regard to claim 27, Andreas et al. discloses the fan of claim 14, wherein the intake grid further comprises: 
one or more fasteners configured to provide form-fitting and/or force-locking fastening of 3Attorney Docket No. 14039.026US1the inlet nozzle to the intake grid.  The inlet nozzle and intake grid are fastened together through use of the mounting tabs as seen in Fig. 1, protruding radially from edge web (14).
With regard to claim 28, Andreas et al. discloses the fan of claim 27, wherein the inlet nozzle further comprises: 
a nozzle plate (9), 
wherein the one or more fasteners are configured to provide form-fitting and/or force- locking fastening of the nozzle plate (9) to the intake grid (Fig. 1).
With regard to claim 29, Andreas et al. discloses the fan of claim 28, wherein the intake grid further comprises: 

With regard to claim 30, Andreas et al. discloses the fan of claim 29, wherein the stabilizing ring further comprises: 
one or more fasteners that are configured to provide form-fitting and/or force-locking fastening of the nozzle and/or the nozzle plate (9) to the intake grid (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al. in view of USPAP 2019/0085851 (Hakozaki et al. hereinafter).
With regard to claim 17, Andreas et al. discloses all of the limitations except for wherein the flow channels include channels having a honeycomb cross section.
Hakozaki et al. teaches a grid for a fan wherein the grid has flow channels having a honeycomb cross section (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Andreas et al. by forming the flow channels to include channels having a honeycomb cross section as taught in Hakozaki et al. for the purposes of providing reduced air resistance (paragraph [0069] of Hakozaki et al.).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al.

With regard to claim 24, insofar as claim 24 is definite, Andreas et al. discloses the fan of claim 13, wherein the webs (12, 13) have a web thickness Ds.  Andreas et al. does not disclose wherein the web thickness is approximately 0.25 mm to approximately 2 mm.  Since Applicant has not disclosed that having the web thickness be approximately 0.25 mm to approximately 2 mm solves any stated problem or is for any particular purpose above the fact that that this defines the web thickness and it appears that the apparatus of Andreas et al. would perform equally well with a web thickness of approximately 0.25 mm to approximately 2 mm as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Andreas et al. by utilizing the specific dimensions as claimed for the purpose of defining web thickness.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPAP’s 2020/0116165, 2005/0263199, 2011/0150632, 2015/0104294, 2016/0097402, 2017/0241443, 2018/0058459, 2018/0135874, 2018/0156240, 2018/0238352, 2018/0347594, 2020/0096003, 2021/0262385 and 2021/0270291 as well as USP 5,088,886 all disclose a fan comprising a grate made of polygonal shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745